         Case 2:19-cv-00889-APG-CWH Document 1 Filed 05/28/19 Page 1 of 3



1

2
     MICHAEL P. LOWRY, ESQ.
3    Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
4    AMANDA A. EBERT, ESQ.
     Nevada Bar No. 12731
5    E-mail: Amanda.Ebert@wilsonelser.com
     300 South 4th Street, 11th Floor
6    Las Vegas, NV 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
7    Attorneys for Keolis Transit Services, LLC
8

9
                                     UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11

12   Ashley Cook, individually,                                 Case No.: 2:19-cv-889
13                             Plaintiff,
                                                                Keolis Transit Services, LLC’s
14       vs.                                                    Removal Petition
15   Harold Thomas, individually; Keolis Transit
     America, Inc. d/b/a Keolis Transportation d/b/a
16   Regional Transportation Commission of Southern
     Nevada d/b/a RTC of Southern Nevada d/b/a RTC;
17   Keolis Transit Services, LLC d/b/a Keolis
     Transportation d/b/a Regional Transportation
18   Commission of Southern Nevada d/b/a RTC of
     Southern Nevada d/b/a RTC; and Does 1 to 100, Roe
19   Corporation 1 to 100, inclusive,
20                             Defendants.
21
               Keolis Transit Services, LLC petitions to remove this case to the United States District
22
     Court for the District of Nevada from the Eighth Judicial District Court for the State of Nevada.
23
     This petition for removal is signed per Rule 11.
24
               Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
25
     28 U.S.C. 1332. Plaintiff alleges she is a resident of Nevada.1 Keolis Transit Services, LLC is a
26
     wholly owned subsidiary of Keolis Transit America, Inc., a Delaware corporation with its
27
     principal place of business in California. Plaintiff alleges injury from a motor vehicle collision
28
     1
         ECF No. 1-2 at ¶ 1.
         Case 2:19-cv-00889-APG-CWH Document 1 Filed 05/28/19 Page 2 of 3




1    that occurred on May 12, 2017.2 She filed her complaint on April 29, 2019.3 Before suit was

2    filed, she asserted past medical damages of $106,960.42 and that she will require future medical

3    care at a cost of $385,600.00.4

4             DATED this 28th day of May, 2019.

5

6

7
                                           BY: /s/ Michael P. Lowry
8                                              MICHAEL P. LOWRY, ESQ.
                                               Nevada Bar No. 10666
9                                              AMANDA A. EBERT, ESQ.
                                               Nevada Bar No. 12731
10                                             300 South 4th Street, 11th Floor
                                               Las Vegas, NV 89101-6014
11                                             Tel: 702.727.1400/Fax: 702.727.1401
                                               Attorneys for Keolis Transit Services, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   2
         Id. at ¶ 12.
     3
28       ECF No. 1-2.
     4
         ECF No. 1-3.
                                                    -2-
       Case 2:19-cv-00889-APG-CWH Document 1 Filed 05/28/19 Page 3 of 3




1                                         Certificate of Service

2          Pursuant to NRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman

3    & Dicker LLP, and that on May 28, 2019, I served Keolis Transit Services, LLC’s Removal

4    Petition as follows:

5                 by placing same to be deposited for mailing in the United States Mail, in a sealed
                  envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                  via electronic means by operation of the Court’s electronic filing system, upon each
7                 party in this case who is registered as an electronic case filing user with the Clerk;
8
       Elizabeth E. Coleman
9      Naqvi Injury Law
       9500 W Flamingo Rd Ste 104
10     Las Vegas, NV 89147
       Tel: (702) 553-1000/Fax: (702) 553-1002
11     Attorneys for Ashley Cook
12
                                       BY:    /s/ Michael P. Lowry
13                                            An Employee of
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
